             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      PINE BLUFF DIVISION

MICHAEL L. BOYD
ADC #115890                                                 PLAINTIFF

v.                        No. 5:17-cv-325-DPM

WENDY KELLEY, Director,
Arkansas Department of Correction                         DEFENDANT

                               JUDGMENT
     Boyd's petition is dismissed with prejudice.



                                   D.P. Marshall fr_
                                   United States District Judge
